Case 2:20-ap-01103-BB   Doc 20-3 Filed 01/27/21 Entered 01/27/21 10:24:53     Desc
                             Exhibit C Page 1 of 7


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27                                 EXHIBIT C
28
                                           -17-
       NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
        DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
        SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
Case 2:20-ap-01103-BB                     Doc 20-3 Filed 01/27/21 Entered 01/27/21 10:24:53                                                    Desc
                                               Exhibit C Page 2 of 7




 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Adam Toporoff SBN 298115
 Nussbaum APC
 27489 Agoura Raad Suite 102
 Agoura Hills, CA 91301
 Tel. 818-660-1919
 Fax. 818-864-3241
 111.fo€ t\llSS'oMir-o\ a.ft.. ,<.er"\




 D Individual appearing without attorney
 ~ Attorney for: Gwendolyn Nolan
                                                 UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA • LOS ANGELES DIVISION

 In re:
 WILLIAM K. SPENCER,                                                        CASE NO.:              2:20-bk-10401-BB

                                                                            ADVERSARY NO.: 2:20-ap-01103-BB

                                                                            CHAPTER:               7
                                                            Debtor(s).
 GWENDOLYN NOLAN
                                                                                              JOINT STATUS REPORT
                                                                                                 {LBR 7016-1(a)(2)]

                                                                            DATE:                06/30/2020
                                                            Plaintiff(s).
                                                                            TIME:                2:00p.m.
                                   vs.                                      COURTROOM:           1539
 WILLIAM K. SPENCER                                                         ADDRESS:             255 E. Temple St.
                                                                                                 Las Angeles, CA 90012



                                                        Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1 (a)(2):

A. PLEADINGS/SERVICE:
     1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                   181   Yes     □ No
          (Claims Documents}?
     2. Have all parties filed and served answers to the Claims Documents?                                               ~ Yes         CI No
     3.   Have all motions addressed to the Claims Documents been resolved?                                              rgtves~                      NO
     4. Have counsel met and conferred in compliance with LBR 7026-1?                                                    C.J   Yes     !Z No

           This form ls mandatoiy. It has been approved for use in the United States Bankruptcy Court for the central Dlstnct of California.

December 2015                                                          Page 1                                       F 7016-1.STATUS.REPORT
Case 2:20-ap-01103-BB                     Doc 20-3 Filed 01/27/21 Entered 01/27/21 10:24:53                                                    Desc
                                               Exhibit C Page 3 of 7




    5.   If your answer to any of the four preceding questions is anything other than an unqualified "YES," please
         explain below (or on attached page):
         Plaintiff has provided Defendant with rule 26 initial disclosures, but Defendant has not yet provided Plaintiff
         with rule 26 initial disclosures. Defendant is preparing them currently.




B. READINESS FOR TRIAL:

    1.      When will you be ready for trial in this case?
                               Plaintiff                                                       Defendant
         By 12/31/2020                                                          By February 28, 2021



    2.   If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
         delay.
                                  Plaintiff                                       Defendant
          Due to Covid 19 delays _ __                              Due to Covid 19 delays




    3. When do you expect to complete your discovery efforts?
                                       Plaintiff                                               Defendant
         By 9/31/2020                                                            Defendant does not plan to do discovery



   4.    What additional discovery do you require to prepare for trial?
                                 Plaintiff                                        Defendant
         Written discovery and depositions                          Defendant does not plan to do discovery




C. TRIAL TIME:

    1.   What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
         applicable)?
                                 Plaintiff                                         Defendant
         1-2 days                                                   1-2 days



    2.   How many witnesses do you intend to call at trial (including opposing parties)?
                              Plaintiff                                            Defendant
         2-3                                                                       2




          This form is mandatory. It has been approved for use in the United Stales Bankruptcy Court for the Central District of California.

December 2015                                                         Page2                                         F 7016-1.STATUS.REPORT
Case 2:20-ap-01103-BB                     Doc 20-3 Filed 01/27/21 Entered 01/27/21 10:24:53                                                    Desc
                                               Exhibit C Page 4 of 7




    3.   How many exhibits do you anticipate using at trial?
                               Plaintiff                                                             Defendant
         Approximately 10                                                           1-2




 D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.) If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                                 Plaintiff                                                                Defendant
     Pretrial conference       l8I is   □ is not requested                    Pretrial conference ~ is           O is not     requested
     Reasons:                                                                 Reasons:




                                   Plaintiff                                                               Defendant
     Pretrial conference should be set after:                                 Pretrial conference should be set after:
     (date) 12/01/2020                                                        (date) 12/01/2020


 E. SETTLEMENT:

    1. What is the status of settlement efforts?
         Ongoing




    2. Has this dispute been formally mediated?                    ~Yes          QNo
         lfso, wh~n?
         The parties arbitrated the dispute.



    3.   Do you want this matter sent to mediation at this time?

                                  Plaintiff                                                               Defendant

                             0    Yes        ~ No                                                    0    Yes      ~ No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page3                                         F 7016•1.STATUS.REPORT
Case 2:20-ap-01103-BB                    Doc 20-3 Filed 01/27/21 Entered 01/27/21 10:24:53                                                 Desc
                                              Exhibit C Page 5 of 7




F. FINAL JUDGMENT/ORDER:

     Any party who contests the bankruptcy court's authority to enter a final judgment and/or order in this adversary
     proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                             Plaintiff                                                                    Defendant
      ~ I do consent                                                          0   I do consent
      0   I do not consent                                                    ~ I do not consent
      to the bankruptcy court's entry of a final judgment                     to the bankruptcy court's entry of a final judgment
      and/or order in this adversary proceeding.                              and/or order in this adversary proceeding.


G. ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)




 Respectfully submitted,

 Date: 06/12/2020

 Nussbaum APC
 Printed name of law fl



 Signature

 Adam Toparoff                                                                  William K. Spencer
 Printed name                                                                   Printed name

 Attorney for: Gwendolyn Nolan                                                  Attorney for: _ _ _ _ _ _ _ _ _ _ _ _ __




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

 December 2015                                                        Page4                                         F 7016-1.STATUS.REPORT
     Case 2:20-ap-01103-BB             Doc 20-3 Filed 01/27/21 Entered 01/27/21 10:24:53                     Desc
                                            Exhibit C Page 6 of 7



~ Gmail                                                                         Ivan Lopez <skyblueprint9@gmail.com>



Fwd: D19LA24384. 59fh Place
1 message

William Spencer <wksarch@gmail.com>                                                             Tue, Oct 6, 2020 at 6:45 AM
To: Ivan Lopez <skyblueprint9@gmail.com>

 One copy

 WKS


  Begin forwarded message:


        From: Shine Lin <shine.lin@lacity.org>
        Date: September 16, 2020 at 8:34:24 AM PDT
        To: William Spencer <wksarch@gmail.com>
        Subject: Re: D19LA24384. 59fh Place



        Hi William,
          You provided 3' in front of the toilet which is fine.
          However the door in the regular restrooms need to comply with the door maneuvering clearance which
        required door at both side with 42" and 18" striking edge. I do not see the door maneuvering clearance for
        both bathrooms. Ref 1134A.2 Option 2 last sentence. Please check item 9 and 10.

         Sincerely,

         Shine

        On Tue, Sep 15, 2020 at 8:41 AM William Spencer <wksarch@gmail.com> wrote:
         . Your last 2 items

            Sent from my iPhone

            Begin forwarded message:


                  From: Valley Reprographics <info@valleyreprographics.com>
                  Date: September 14, 2020 at 11 :33:46 AM PDT
                  To: William Spencer <wksarch@gmail.com>
                  Subject: scan




                  As requested
            Case 2:20-ap-01103-BB             Doc 20-3 Filed 01/27/21 Entered 01/27/21 10:24:53                          Desc
                                                   Exhibit C Page 7 of 7



                  m1                                                                 Richard Uss <richard@nussbaumapc.com>



 Previously agreed to joint status report
 1 message

 William Spencer <wksarch@gmail.com>                                                                    Sun, Jan 24, 2021 at 2:16 PM
 To: richard@nussbaumapc.com

   Please revise

   Sent from my iPhone

   Begin forwarded message:


           From: Staples Print & Marketing Services <Ccreg03@staplesbusinesscenter.com>
           Date: January 24, 2021 at 1:09:47 PM PST
           To: "wksarch@gmail.com" <wksarch@gmail.com>
           Subject: Scan from Staples


           ​ Please find the scanned documents from Staples attached to this email.&nbsp; -Staples Print and
            Marketing Services




         staples_scan.pdf
         146K




https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search=…f%3A1689808101814511664&simpl=msg-f%3A1689808101814511664&mb=1   Page 1 of 1
